BOCA PETROCO, INC., ALI M. JAFERI, TRICO V PETROLEUM, INC., TRICO VI PETROLEUM, INC., TRICO VII PETROLEUM, INC., USA GROCERS GROUP, INC., JAF INVESTMENT GROUP, INC., USAG PETRO, LLC, and USAG OIL & GAS, INC., Appellants,
v.
PETROLEUM REALTY I, LLC, PETROLEUM REALTY II, LLC, and PETROLEUM REALTY III, LLC, Appellees.
No. 4D06-4637.
District Court of Appeal of Florida, Fourth District.
May 9, 2007.
Alexander D. Varkas and Robert A. Sweetapple of Sweetapple, Broeker, Varkas & Sosin, P.L., Boca Raton, for appellants.
Mitchell W. Berger, Fred O. Goldberg, and Charles H. Lichtman of Berger Singerman, Fort Lauderdale, for appellees.
PER CURIAM.
Affirmed.
SHAHOOD, GROSS and MAY, JJ., concur.
Not final until disposition of timely filed motion for rehearing.